825 F.2d 411
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Allen Raymond PHIPPS, Plaintiff-Appellant,v.FEDERAL PRISON INDUSTRIES, INC., Jerome Kirkman, Patrick W.Keohane, Norman A. Carlson, and Steve Gurley,Defendants-Appellees.
No. 87-5031
United States Court of Appeals, Sixth Circuit.
July 31, 1987.
ORDER

1
Before KENNEDY and NELSON, Circuit Judges, and WEBER, District Judge.*


2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


3
This pro se plaintiff, who is a federal prisoner, appeals an order of the district court which dismissed his prisoner civil rights complaint.  Plaintiff alleged that he was terminated from his federal prison employment without due process of law and in violation of his Eighth Amendment rights.


4
The district court properly dismissed this action as frivolous pursuant to 28 U.S.C. Sec. 1915(d) because plaintiff has no property or liberty interest in federal prison employment which would entitle him to protection under the Due Process Clause.  Garza v. Miller, 688 F.2d 480, 485 (7th Cir.), cert. denied, 439 U.S. 1150 (1983).  Plaintiff's Eighth Amendment claim has no merit; incarceration without paid employment is neither 'cruel' nor 'unusual.'


5
For this reason, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Herman J. Weber, United States District Judge for the Southern District of Ohio, sitting by designation